Earnings Release HARRINGTON WEST ANNOUNCES SEPTEMBER 2 DECLARES A REGULAR QUARTERLY DIVIDEND OF 12.5 CENTS PER SHARE October 25, 2007 Solvang, California – Harrington West Financial Group, Inc. (Nasdaq:HWFG), the holding company for Los Padres Bank, FSB (LPB) and its division, Harrington Bank, today announced that net earnings for the September 2007 quarter were $498 thousand or 9 cents per diluted share compared to $2.1 million or 38 cents per diluted share in the same quarter a year ago.Net earnings were reduced by a pre-tax mark to market loss of $387 thousand on commercial mortgage backed securities (CMBS) total return swaps (TROR) in HWFG’s trading portfolio and a $1.9 million pre-tax write down of all $2.4 million of HWFG’s non-insured sub-prime, net interest margin (NIM) securities due to deteriorating credit quality of the underlying loans.For the first nine months of 2007, HWFG earned net income of $3.5 million or 63 cents per diluted share compared to $6.3 million and $1.13 per diluted share in the same periods of 2006. Core earnings after tax, using HWFG's normalized combined tax rate of 37.5% andexcluding trading gains, losses, and securities’ write-downs, were $1.9 million or 34 cents per diluted share in the September 2007 quarter compared to $1.8 million or 32 cents per diluted share in the September 2006 and June 2007 quarters, increasing 6.9% in the comparable September quarters. The Board of Directors of HWFG declared a regular quarterly dividend of 12.5 cents per share payable on November 9, 2007 to holders of record on November 5, 2007. Summary Financial Results The results and developments in the September 2007 quarter are as follows: — Net interest margin was 2.95% in the September 2007 quarter, expanding 10 bps and 7 bps from the June 2007 and September 2006 quarters, respectively.Net interest income was $8.0 million in the September 2007 quarter compared to $7.6 million in the June 2007 quarter (increasing 5.5%) and $7.7 million in the September 2006 quarter (increasing 4.4%).Favorable funding dynamics, widening credit spreads, the positive effect from repositioning the investment portfolio in the June 2007 quarter, and growth in average earning assets drove the improvement in margin and net interest income. — Banking fee and other income was $1.0 million in the September 2007 quarter compared with $1.1 million in the June 2007 quarter and $931 thousand in the September 2006 quarter.Harrington Wealth Management (HWM) fee income continues to be a dominant fee income driver, growing 11.2% over the September 2006 quarter to $238 thousand in the September 2007 quarter. — Operating expenses were stable at $5.7 million in the September 2007 quarter compared to $5.7 million in the June 2007 quarter and up only 3.7% over the $5.5 million of the September 2006 quarter. Page 1 of 11 — Net loans were $766.0 million at September 30, 2007 compared to $759.4 million at June 30, 2007 and $743.3 million at September 30, 2006 (growing 3.1%). — Loan portfolio quality was stable, as non-performing loans and real estate owned assets were $1.9 million at September 30, 2007 compared to $1.9 million at June 30, 2007 and $1.2 million at September 30, 2006. — Net of $50 million in California State deposits, retail and business deposits were $775.7 million at September 30, 2007 compared with $770.9 million at June 30, 2007 and $708.5 million at September 30, 2006 (increasing 9.5%). — The investment portfolio was $356.7 million at September 30, 2007 versus $287.4 million and $321.5 million at June 30, 2007 and September 30, 2006, respectively, as HWFG added high quality mortgage investments in the much wider spread environment. Financial Performance Analysis In the September 2007 quarter, spreads on mortgage loan and related securities widened precipitously as credit conditions in the sub-prime mortgage market deteriorated and a sharp repricing of credit risk developed on almost all fixed income credit classes.HWFG is not a program originator of sub-prime loans but does invest in investment grade sub-prime securities in a portion of its investment portfolio.Given the historically high risk adjusted spreads, HWFG added $98.4 million of high credit quality mortgage related investments to its available-for-sale securities (AFS) portfolio, which increased to $355.3 million net of pay-downs at September 30, 2007 from $286.4 million at June 30, 2007.The AFS portfolio had been reduced by $114.5 million over the last two years prior to this growth under a tighter spread environment.HWFG also benefited from the widening of the short term LIBOR rates it receives on loans, securities, and interest rate swap hedges relative to its lower FHLB borrowing and deposit rates.HWFG also added $50 million of California State deposits at approximately 50 bps under its borrowing rates in the quarter.The combined effect of these factors plus the full quarter impact of the June 2007 quarter investment portfolio repositioning improved both net interest margin and net interest income in the September 2007 quarter over prior comparable quarters. With this repricing of risk and widening of spreads, HWFG reinitiated a holding of commercial mortgage backed securities (CMBS) total rate of return (TROR) swaps to capitalize on the wider spreads.A position of $70 million notional amount of AAA rated CMBS TROR swaps was added at progressively wider spread levels throughout the quarter.This investment earns a spread (about 80 bps) between the AAA rated CMBS 8.5+ year index yield and the adjusted 10 year LIBOR swap rate on the notional amount of the swaps plus the gain or loss from the change in this spread over the holding period of six months.For example, a 10 bps tightening or widening of this spread on $70 million notional amount of AAA CMBS results in approximately a $492 thousand gain or loss, respectively.At September 30, 2007, spreads widened a weighted average of approximately 8 bps from initiation of the swaps, resulting in a pre-tax mark to market loss of $387 thousand loss in the September 2007 quarter. Prior to reinitiating a CMBS TROR swap position in the September 2007 quarter, HWFG had earned $5.9 million pre-tax on TROR swaps in the period from 2003 to 2006.HWFG’s analysis of CMBS spreads continues to indicate a favorable profit opportunity, in that spreads remain wide on a historical basis and are expected to tighten. Page 2 of 11 Based on HWFG’s ongoing evaluation of its available for sale mortgage securities portfolio and the stress-testing of the cash flows on its $166.4 million of sub-prime asset backed, home equity securities for various delinquency, foreclosure, and recovery rate scenarios on the underlying loans, HWFG seeks to determine the likelihood of earning all scheduled interest and principal on these securities.Of the $166.4 million in sub-prime securities, $75.2 million were purchased in the September 2007 quarter in order to capitalize on the extreme widening of spreads and are rated AAA or AA by one or more rating agencies.99% of HWFG’s sub-prime securities portfolio remains rated A or higher by one or more rating agency.During the third quarter evaluation, it was determined that all $2.4 million book value of non-insured, NIM home equity securities were impaired, and these securities were written down by $1.9 million to market value through earnings in the September 2007 quarter.These NIM securities were purchased on average approximately 18 months ago, have paid down approximately 79% of the original principal amount, and were originally investment-grade rated.These NIM securities earn the spread between the underlying loans and the issued securities plus other fee income.Based on the portfolio evaluation, HWFG expects to earn all interest and principal on its other AFS mortgage investment securities; however, a more severe deterioration of the housing and credit markets, beyond stress test levels, could lead to additional write-offs.Furthermore, with the extreme widening of spreads, the mark to market value of the AFS portfolio declined by $4.2 million on an after tax basis from June 30, 2007.Book value per share, therefore, was $11.42 at September 30, 2007 compared to $12.08 at the same time a year ago, as earnings during the period were less than the total of the changes in market values on the AFS portfolio and cash flow swap hedges of interest rate risk and dividends declared of $.55 per share in the period. Operating expense growth has been controlled in 2007, increasing 4.3% compared to the first nine months of 2006.The cost of additional lenders and business development officers and higher benefit costs have been offset by lower incentive compensation, consulting fees, and marketing expenses in 2007.In 2007, HWFG added four commercial lenders and two business development officers throughout its markets. Loan growth has been slower over the last year at 3.1% relative to HWFG’s historical and target performance, as HWFG has maintained a cautious position on the housing and economic environment.Competition remains robust with undisciplined pricing by some market participants.HWFG anticipates that the spread widening, if sustained, in the securitized loan markets will eventually spill over into the banking markets, and HWFG’s loan growth will trend toward its historical and target levels of 8% to 12% over the next year. Page 3 of 11 HWFG Net Loan Growth and Mix (Dollars in millions) September 30, 2007 December 31, 2006 September 30, 2006 Loan Type Total % ofTotal Total % ofTotal Total % ofTotal Commercial Real Estate $ 249.4 32.2 % $ 264.9 34.6 % $ 260.5 34.7 % Multi-family Real Estate 79.1 10.2 % 79.9 10.4 % 78.7 10.5 % Construction (1) 135.9 17.5 % 112.6 14.7 % 106.9 14.2 % Single-family Real Estate 119.6 15.4 % 106.7 13.9 % 115.1 15.3 % Commercial and Industrial Loans 114.8 14.8 % 119.1 15.6 % 112.1 14.9 % Land Acquisition and Development 48.5 6.3 % 54.7 7.1 % 50.5 6.7 % Consumer Loans 24.6 3.2 % 25.3 3.3 % 25.7 3.4 % Other Loans (2) 2.8 0.4 % 2.2 0.4 % 2.2 0.3 % Total Gross Loans $ 774.7 100.0 % $ 765.4 100.0 % $ 751.7 100.0 % Allowance for loan loss (6.3 ) (5.9 ) (5.9 ) Deferred fees (1.9 ) (2.1 ) (2.1 ) Discounts/Premiums (0.5 ) (0.4 ) (0.4 ) Net Loans Receivable $ 766.0 $ 757.0 $ 743.3 (1)Includes loans collateralized by residential, commercial and land properties. (2)Includes loans collateralized by deposits and consumer line of credit loans. A provision for loan losses of $200 thousand was recorded in the September 2007 quarter.Although non-performing loans were stable, given the current housing market, credit conditions, and HWFG’s credit risk analysis, this provision was made.HWFG’s loan loss allowance as a percent of loans was .82% at September 30, 2007 compared with .78% at September 30, 2006. Net of $50 million in California State deposits received, retail and business deposits were up marginally in the September 2007 quarter over the June 2007 quarter and up 9.5% year over year.HWFG reduced its CD pricing in the quarter after strong promotional deposit growth in the June 2007 quarter.HWFG’s emphasis on core deposit development (business and consumer checking, savings and money market accounts) remains a key strategy.In 2007, HWFG provided its banking centers, business developers and lending officers sales training, product tools and incentives to better capture these deposits and to lay the foundation for growth in 2008. Closing Comments In commenting on the September 2007 quarter, Chairman and CEO, Craig J. Cerny stated, “The credit spread dislocations of the September 2007 quarter have provided unprecedented mark to market volatility on our fixed income securities but excellent opportunities to capitalize on related profit opportunities from the wider spread environment.Despite financial asset price volatility and some deteriorating credit fundamentals in a small portion of our investment portfolio, we believe the positive opportunities from wider spreads, as evidenced by our expanding net interest margin, will outweigh the mark to market volatility and the credit quality weakness over time.We remain committed to our plan to diversify our market and product lines and grow core deposits, while we capitalize on the business segments that present the greatest profit opportunity.Our franchise development also continues through the controlled build-out of our Arizona market, with three more banking centers planned over the next 18 months.” Page 4 of 11 Harrington West Financial Group, Inc. is a $1.2 billion, diversified, financial institution holding company for Los Padres Bank and its division Harrington Bank.HWFG operates 16 full service banking offices on the central coast of California, Scottsdale, Arizona, and the Kansas City metro.The Company also owns Harrington Wealth Management Company, a trust and investment management company with $191.1 million in assets under management or custody. This Release includes "forward-looking statements" within the meaning of Section 27A of the Securities Act. All of the statements contained in the Release, other than statements of historical fact, should be considered forward-looking statements, including, but not limited to, those concerning (i) the Company's strategies, objectives and plans for expansion of its operations, products and services, and growth of its portfolio of loans, investments and deposits, (ii) the Company's beliefs and expectations regarding actions that may be taken by regulatory authorities having oversight of the operation, (iii) the Company's beliefs as to the adequacy of its existing and anticipated allowances for loan and real estate losses, (iv) the Company's beliefs and expectations concerning future operating results, (v) the Company's beliefs and expectations concerning the impact of CMBS spreads on its TROR swaps as well as the impact of the deterioration in the sub-prime mortgage market on its AFS securities portfolio and (vi) other factors referenced in the Company’s filings with the Securities and Exchange Commission. Although the Company believes the expectations reflected in those forward-looking statements are reasonable, it can give no assurance that those expectations will prove to have been correct.Investors are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof and are not intended to give any assurance as to future results. The Company undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. For information contact: Craig J. Cerny 480/596-6555 For share transfer information contact: Lisa F. Watkins 805/688-6644 Consolidated Financial Data – Harrington West Financial Group, Inc. (unaudited) (In thousands, except per share data) Quarter ended Nine Months ended Sep. 30, 2007 Sep. 30, 2006 Sep. 30, 2007 Sep. 30, 2006 Interest income $ 20,242 $ 18,978 $ 58,876 $ 54,846 Interest expense 12,200 11,275 35,529 31,642 Net interest income 8,042 7,703 23,347 23,204 Provision for loan losses 200 200 400 490 Net interest income after provision for loan losses 7,842 7,503 22,947 22,714 Non-interest income: Gain/loss on sale of AFS - - (1,004 ) (613 ) Income (loss) from trading assets (378 ) 150 (372 ) 983 Other-than-temporary loss (1,906 ) - (1,906 ) - Other gain (loss) - (26 ) - (28 ) Increase in cash surrender value of insurance 209 185 616 567 Banking fee & other income 787 746 2,582 2,471 Non-interest income (1,288 ) 1,055 (84 ) 3,380 Non-interest Expense: Salaries and employee benefits 3,308 3,104 9,817 9,166 Premises and equipment 975 960 2,893 2,772 Insurance premiums 83 104 254 324 Marketing 84 122 314 336 Computer services 239 213 687 610 Professional fees 162 199 628 759 Office expenses and supplies 195 231 613 684 Other 703 610 1,987 1,836 Non-interest expense 5,749 5,543 17,193 16,487 Income before income taxes 805 3,015 5,670 9,607 Provision for income taxes 307 913 2,121 3,332 Net income $ 498 $ 2,102 $ 3,549 $ 6,275 Per share: Net income - basic $ 0.09 $ 0.39 $ 0.64 $ 1.15 Net income - diluted $ 0.09 $ 0.38 $ 0.63 $ 1.13 Weighted average shares used in Basic EPS calculation 5,550,353 5,448,820 5,537,873 5,435,238 Weighted average shares used in Diluted EPS calculation 5,642,512 5,585,527 5,641,914 5,563,214 Cash dividends $ - $ 0.13 $ 0.55 $ 0.38 Book value at period-end $ 11.42 $ 12.08 $ 11.42 $ 12.08 Tangible Book Value at period end $ 10.30 $ 10.89 $ 10.30 $ 10.89 Ending shares 5,552,803 5,449,593 5,552,803 5,449,593 Financial ratios Return on average assets 0.17 % 0.73 % 0.42 % 0.74 % Return on average equity 2.97 % 12.81 % 6.94 % 13.27 % Average equity to average assets (leverage ratio) 5.75 % 5.73 % 5.99 % 5.55 % Net interest margin 2.95 % 2.88 % 2.86 % 2.86 % Efficiency ratio 63.61 % 64.20 % 64.77 % 62.83 % Page 6 of 11 Consolidated Financial Data – Harrington West Financial Group, Inc. (unaudited) (In thousands, except per share data) Quarter ended Nine Months ended Sep. 30, 2007 Sep. 30, 2006 Sep. 30, 2007 Sep. 30, 2006 Period averages Total assets $ 1,155,236 $ 1,135,802 $ 1,142,212 $ 1,138,069 Securities and trading assets $ 311,510 $ 326,277 $ 299,645 $ 354,948 Total loans, net of allowance $ 763,000 $ 730,840 $ 761,381 $ 704,447 Total earning assets $ 1,103,848 $ 1,085,258 $ 1,089,390 $ 1,089,296 Total deposits $ 794,246 $ 704,644 $ 754,903 $ 691,109 Total equity $ 66,430 $ 65,102 $ 68,415 $ 63,211 Balance sheet Cash and due from banks $ 17,331 $ 16,181 Investments and Fed Funds sold 356,677 321,512 Loans, before allowance for loan losses 772,340 749,144 Allowance for loan losses (6,308 ) (5,845 ) Goodwill and core deposit intangibles 6,244 6,494 Other assets 62,009 58,715 Total assets $ 1,208,293 $ 1,146,201 Interest bearing deposits $ 778,465 $ 654,342 Non-interest bearing deposits 47,222 54,117 Other borrowings 311,501 364,662 Other liabilities 7,667 7,225 Shareholders' equity 63,438 65,855 Total liabilities and shareholders' equity $ 1,208,293 $ 1,146,201 Asset quality Non-accrual loans $ - $ - Loans past due 90 days or more $ 1,888 $ 99 Other real estate owned - 1,071 Total non-performing assets $ 1,888 $ 1,170 Allowance for losses to loans 0.82 % 0.78 % Non-performing loans to total loans 0.24 % 0.01 % Non-performing assets to total assets 0.16 % 0.10 % Page 7 of 11 Consolidated Financial Data – Harrington West Financial Group, Inc. (unaudited) (In thousands, except per share data) Sep. 30, Jun. 30, Mar. 31, Dec. 31, Sep. 30, 2007 2007 2007 2006 2006 Interest income $ 20,242 $ 19,314 $ 19,318 $ 19,250 $ 18,978 Interest expense 12,200 11,690 11,639 11,700 11,275 Net interest income 8,042 7,624 7,679 7,550 7,703 Provision for loan losses 200 100 100 75 200 Net interest income after provision for loan losses 7,842 7,524 7,579 7,475 7,503 Non-interest income: Gain/(loss) on sale of AFS - (1,004 ) - - - Income (loss) from trading assets (378 ) 1 4 42 150 Other-than-temporary loss (1,906 ) - Other gain (loss) - - - (11 ) (26 ) Increase in cash surrender value of insurance 209 206 201 178 185 Banking fee & other income 787 924 871 869 746 Non-interest income (1,288 ) 127 1,076 1,078 1,055 Non-interest Expense: Salaries and employee benefits 3,308 3,235 3,273 3,315 3,104 Premises and equipment 975 969 949 971 960 Insurance premiums 83 86 85 93 104 Marketing 84 117 113 117 122 Computer services 239 228 220 231 213 Professional fees 162 204 264 240 199 Office expenses and supplies 195 205 213 198 231 Other 703 703 577 509 610 Non-interest expense 5,749 5,747 5,694 5,674 5,543 Income before income taxes 805 1,904 2,961 2,879 3,015 Provision for income taxes 307 708 1,106 926 913 Net income $ 498 $ 1,196 $ 1,855 $ 1,953 $ 2,102 Per share: Net income - basic $ 0.09 $ 0.22 $ 0.34 $ 0.36 $ 0.39 Net income - diluted $ 0.09 $ 0.21 $ 0.33 $ 0.35 $ 0.38 Weighted average shares used in Basic EPS calculation 5,550,353 5,546,653 5,516,239 5,458,397 5,448,820 Weighted average shares used in Diluted EPS calculation 5,642,512 5,653,321 5,632,054 5,614,468 5,585,527 Cash dividends per share $ - $ 0.43 $ 0.13 $ 0.13 $ 0.13 Book value at period-end $ 11.42 $ 12.42 $ 12.48 $ 12.40 $ 12.08 Tangible Book value at period-end $ 10.30 $ 11.28 $ 11.33 $ 11.22 $ 10.89 Ending shares 5,552,803 5,546,653 5,546,653 5,460,393 5,449,593 Financial ratios Return on average assets 0.17 % 0.43 % 0.66 % 0.68 % 0.73 % Return on average equity 2.97 % 6.86 % 10.92 % 11.66 % 12.81 % Average equity to average assets (leverage ratio) 5.75 % 6.21 % 6.03 % 5.81 % 5.73 % Net interest margin 2.95 % 2.85 % 2.80 % 2.81 % 2.88 % Efficiency ratio 63.61 % 65.65 % 65.07 % 66.00 % 64.20 % Page 8 of 11 Consolidated Financial Data – Harrington West Financial Group, Inc. (unaudited) (In thousands, except per Sep. 30, Jun. 30, Mar. 31, Dec. 31, Sep. 30, share data) 2007 2007 2007 2006 2006 Period averages Total assets $ 1,155,236 $ 1,127,078 $ 1,142,035 $ 1,143,344 $ 1,135,802 Securities and trading assets $ 311,510 $ 286,013 $ 301,297 $ 316,167 $ 326,277 Total loans, net of allowance $ 763,000 $ 760,855 $ 760,259 $ 748,376 $ 730,840 Total earning assets $ 1,103,848 $ 1,074,255 $ 1,089,913 $ 1,092,419 $ 1,085,258 Total deposits $ 794,246 $ 737,673 $ 732,105 $ 713,173 $ 704,644 Total equity $ 66,430 $ 69,959 $ 68,880 $ 66,457 $ 65,102 Balance sheet Cash and due from banks $ 17,331 $ 18,524 $ 15,476 $ 21,178 $ 16,181 Investments and fed funds sold 356,677 287,357 290,212 310,635 321,512 Loans, before allowance for loan losses 772,340 765,506 760,355 762,947 749,144 Allowance for loan losses (6,308 ) (6,113 ) (6,013 ) (5,914 ) (5,845 ) Goodwill and core deposit intangibles 6,244 6,307 6,369 6,431 6,494 Other assets 62,009 58,925 60,001 59,196 58,715 Total assets $ 1,208,293 $ 1,130,506 $ 1,126,400 $ 1,154,473 $ 1,146,201 Interest bearing deposits $ 778,465 $ 723,652 $ 682,851 $ 677,665 $ 654,342 Non-interest bearing deposits 47,222 47,248 50,260 55,092 54,117 Other borrowings 311,501 282,931 316,725 347,915 364,662 Other liabilities 7,667 7,805 7,362 6,103 7,225 Shareholders' equity 63,438 68,870 69,202 67,698 65,855 Total liabilities and shareholders' equity $ 1,208,293 $ 1,130,506 $ 1,126,400 $ 1,154,473 $ 1,146,201 Asset quality Loans past due 90 days or more $ 1,888 $ 1,948 $ 95 $ 98 $ 99 Other real estate owned - 1,071 Total non-performing assets $ 1,888 $ 1,948 $ 95 $ 98 $ 1,170 Allowance for losses to loans 0.82 % 0.80 % 0.79 % 0.78 % 0.78 % Non-performing loans to total loans 0.24 % 0.25 % 0.01 % 0.01 % 0.01 % Non-performing assets to total assets 0.16 % 0.18 % 0.01 % 0.01 % 0.10 % Page 9 of 11 Consolidated Financial Data – Harrington West Financial Group, Inc. (unaudited) Three Months ended Three Months ended (In thousands) September 30, 2007 September 30, 2006 Balance Income Rate (6) Balance Income Rate (6) Interest earning assets: Loans receivable (1) $ 763,000 $ 15,130 7.91 % $ 730,840 $ 14,317 7.82 % FHLB stock 12,081 161 5.29 % 14,806 205 5.49 % Securities and trading account assets (2) 317,215 4,890 6.17 % 329,143 4,384 5.33 % Cash and cash equivalents (3) 11,552 61 2.09 % 10,469 72 2.73 % Total interest earning assets 1,103,848 20,242 7.32 % 1,085,258 18,978 6.98 % Non-interest-earning assets 51,388 50,544 Total assets $ 1,155,236 $ 1,135,802 Interest bearing liabilities: Deposits: NOW and money market accounts $ 97,757 $ 642 2.61 % $ 89,650 $ 506 2.24 % Passbook accounts and certificates of deposit 651,325 8,058 4.91 % 567,142 6,360 4.45 % Total deposits 749,082 8,700 4.61 % 656,792 6,866 4.15 % FHLB advances (4) 209,752 2,570 4.86 % 274,185 3,425 4.96 % Reverse repurchase agreements 50,330 357 2.78 % 59,439 447 2.94 % Other borrowings (5) 25,774 573 8.70 % 25,774 537 8.15 % Total interest-bearing liabilities 1,034,938 12,200 4.66 % 1,016,190 11,275 4.38 % Non-interest-bearing deposits 45,164 47,852 Non-interest-bearing liabilities 8,704 6,658 Total liabilities 1,088,806 1,070,700 Stockholders' equity 66,430 65,102 Total liabilities and stockholders' equity $ 1,155,236 $ 1,135,802 Net interest-earning assets (liabilities) $ 68,910 $ 69,068 Net interest income/interest rate spread $ 8,042 2.66 % $ 7,703 2.60 % Net interest margin 2.95 % 2.88 % Ratio of average interest-earning assets to average interest-bearing liabilities 106.66 % 106.80 % 1) Balance includes non-accrual loans. Income includes fees earned on loans originated and accretion of deferred loan fees. 2) Consists of securities classified as available for sale, held to maturity and trading account assets.Excludes SFAS 115 adjustments to fair value, which are included in other non-interest earning assets. 3) Consists of cash and due from banks and federal funds sold. 4) Interest on FHLB advances is net of hedging costs. Hedging costs include interest income and expense and ineffectiveness adjustments for cash flow hedges. The Company uses pay-fixed, receive floating LIBOR swaps to hedge the short term repricing characteristics of the floating FHLB advances. 5) Consists of other debt and a note payable under a revolving line of credit. 6) Annualized. Page 10 of 11 Consolidated Financial Data – Harrington West Financial Group, Inc. (unaudited) Nine Months Ended Nine Months Ended (In thousands) September 30, 2007 September 30, 2006 Balance Income Rate (6) Balance Income Rate (6) Interest earning assets: Loans receivable (1) $ 761,381 $ 45,202 7.92 % $ 704,447 $ 40,256 7.62 % FHLB stock 13,463 528 5.24 % 15,678 607 5.18 % Securities and trading account assets (2) 302,550 12,934 5.70 % 358,064 13,790 5.14 % Cash and cash equivalents (3) 11,996 212 2.36 % 11,107 193 2.32 % Total interest earning assets 1,089,390 58,876 7.21 % 1,089,296 54,846 6.72 % Non-interest-earning assets 52,822 48,773 Total assets $ 1,142,212 $ 1,138,069 Interest bearing liabilities: Deposits: NOW and money market accounts $ 100,742 $ 1,992 2.64 % $ 100,103 $ 1,603 2.14 % Passbook accounts and certificates of deposit 606,846 22,085 4.87 % 543,431 16,629 4.09 % Total deposits 707,588 24,077 4.55 % 643,534 18,232 3.79 % FHLB advances (4) 228,927 8,574 5.01 % 292,817 10,587 4.83 % Reverse repurchase agreements 56,432 1,167 2.73 % 59,220 1,325 2.95 % Other borrowings (5) 25,774 1,711 8.75 % 25,774 1,498 7.66 % Total interest-bearing liabilities 1,018,721 35,529 4.65 % 1,021,345 31,642 4.12 % Non-interest-bearing deposits 47,315 47,575 Non-interest-bearing liabilities 7,761 5,938 Total liabilities 1,073,797 1,074,858 Stockholders' equity 68,415 63,211 Total liabilities and stockholders' equity $ 1,142,212 $ 1,138,069 Net interest-earning assets (liabilities) $ 70,669 $ 67,951 Net interest income/interest rate spread $ 23,347 2.56 % $ 23,204 2.60 % Net interest margin 2.86 % 2.86 % Ratio of average interest-earning assets to average interest-bearing liabilities 106.94 % 106.65 % 1) Balance includes non-accrual loans. Income includes fees earned on loans originated and accretion of deferred loan fees. 2) Consists of securities classified as available for sale, held to maturity and trading account assets.Excludes SFAS 115 adjustments to fair value, which are included in other non-interest earning assets. 3) Consists of cash and due from banks and federal funds sold. 4) Interest on FHLB advances is net of hedging costs. Hedging costs include interest income and expenseand ineffectiveness adjustments for cash flow hedges. The Company uses pay-fixed, receive floating LIBOR swaps to hedge the short term repricing characteristics of the floating FHLB advances. 5) Consists of other debt and a note payable under a revolving line of credit. 6) Annualized. Page 11 of 11
